BAKER, J,,
.delivered the opinion of the .Court.
'These cases were.commenced by attachment in Columbia 'County, Suwannee Circuit. On motion before the Hon. T. '.T. Long, Judge of that circuit, the attachments were dissolved and the cases dismissed. The exceptions taken and errors assigned were .the same as in the case of E. Simpson .& Do. ys. Knight di Frazier, decided by this Court at its present term.
In disposing of these cases it is only necessary to refer to the opinion of the court in that case, where all the points raised by the assignment of errors in .these cases has been fully discussed and decided.
It is therefore ordered that the judgment of the Circuit Court dissolving the attachments and dismissing the above . stated cases be reversed and the cases remanded to the Circuit Court dor further proceedings.